Citation Nr: 0713553	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  Entitlement to Dependency Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran performed verified active duty service from 
November 1945 to June 1962.  He was a prisoner of war of the 
German Government from September 1944 to May 1945.  He died 
in July 1978.  The appellant married the veteran in April 
1957.  

This case comes from a January 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

A hearing was held in March 2007 by the undersigned at the 
RO.  At that time a motion was filed to advance the case on 
the docket.  The motion was orally granted at the hearing, 
and then again in writing in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims, in part, that the issue of entitlement 
to service connection for the cause of the veteran's death 
should be reopened.  Before reaching that question, however, 
in light of the appellant's March 2007 hearing testimony the 
Board must determine whether she has legal standing to be 
recognized as the veteran's surviving spouse to pursue the 
claims at issue.  

Standing concerns the capacity of a person to bring a claim.  
It is wholly distinct from subject-matter jurisdiction.  As 
the United States Supreme Court has stated, "The requirement 
of standing 'focuses on the party seeking to get his 
complaint before a federal court and not on the issues he 
wishes to have adjudicated.'"  Valley Forge Christian 
College v. Americans United for Separation of Church and 
State, Inc., 454 U.S. 464, 484 (1982)  Standing is rooted in 
the United States Constitution's Article III "case and 
controversy" requirement.  Id. at 471-76; cf. Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (A statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and a potential defect may be 
raised by the tribunal, sua sponte at any stage in the 
proceedings, and, once apparent, must be adjudicated.)

In this regard, the term "surviving spouse" is defined, in 
pertinent part, as a person of the opposite sex who (1) was 
the lawful spouse of a veteran at the time of the veteran's 
death, and (2) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse, and (3) who has not remarried.  38 U.S.C.A § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2006).

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2006).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-part test to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Second, the separation must 
have been procured by the veteran or due to his misconduct.  
The Court has found that the "without fault" requirement of 
the law is not a continuing one.  Rather, the finding of 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.  Id.

In this case, at her March 2007 hearing the appellant stated 
that she and the veteran separated in 1968, and they did not 
again live together in the same household prior to his death.  
(Transcript (T) at 8.)  Notably, she stated that the veteran 
was never abusive nor did he suffer from a problem with 
alcohol.  When asked why she left the veteran she stated that 
"I just couldn't handle anymore of that."  (T. at 14).  

The appellant's testimony raises the questions whether the 
appellant lived with the veteran continuously from the date 
of her marriage to the date of the veteran's death, and if 
not whether the separation which was due to the misconduct 
of, or procured by, the veteran without fault of the 
appellant.  As these questions have yet to first be 
considered by the RO, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Assuming that the appellant may be recognized as the 
veteran's surviving spouse, while VA is not required to 
provide assistance to a claimant attempting to reopen a 
previously disallowed claim, including providing a medical 
examination or obtaining a medical opinion, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); the provisions of 38 U.S.C.A. § 5103A(g) do 
not prohibit providing such assistance.  Hence, because the 
record shows that this veteran and former prisoner of war was 
hospitalized within one year of his retirement from service 
for paranoid type schizophrenia, and because chronic 
schizophrenia is listed on his death certificate as a 
significant condition contributing to his demise, an 
examination is in order to ascertain the role that 
schizophrenia played in the veteran's death.

Therefore, this case is REMANDED for the following action:

1.  The RO must determine, in accordance 
with 38 U.S.C.A § 101(3) (West 2002); 38 
C.F.R. §§ 3.50, 3.53, and in writing, 
whether the appellant may be recognized 
as the veteran's surviving spouse.  A 
complete rationale must be provided for 
any decision entered.

2.  If the appellant is recognized as the 
veteran's surviving spouse, the RO must 
then send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  Thereafter, the claims folder and a 
copy of this REMAND should be provided to 
a psychiatrist and an oncologist.  The 
psychiatrist must opine whether the 
veteran's schizophrenia was compensably 
disabling within a year after his 
retirement from active duty.  If so, both 
reviewing physicians must offer a joint 
opinion whether it is at least as likely 
as not that schizophrenia caused or 
contribute substantially or materially to 
cause the veteran's death.  Finally, the 
oncologist must offer an opinion whether 
the veteran's bronchogenic carcinoma was, 
by its very nature, so overwhelming that 
eventual death could have been 
anticipated irrespective of the 
coexisting schizophrenia.  If so, the 
oncologist must also opine whether it is 
at least as likely as not that 
schizophrenia was of such a severity that 
it had a material influence in 
accelerating the veteran's demise.  A 
complete rationale for any opinion 
offered must be provided.

4.  Thereafter, the RO must ensure that 
the requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If the 
ordered action is determined to have not 
been undertaken or to have been taken in 
a deficient manner, take appropriate 
corrective action. 

5.  Then, the RO should review any 
additional evidence and readjudicate the 
appellant's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought on 
appeal remains denied, she and her 
representative must be provided a 
supplemental statement of the case that 
includes all evidence added to the file 
since the August 2005 statement of the 
case.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

